Taxation.  This is an appeal from a judgment of the circuit court for Dane county, affirming an order and decision of the Wisconsin board of tax appeals made September 28, 1943, which in turn vacated an assessment of additional privilege dividend taxes and granted a refund of part of the privilege dividend taxes the corporation had paid.  The judgment from which the plaintiff appeals was entered August 2, 1945.
This case is ruled by Briggs  StrattonCorp v. Department of Taxation, ante, p. 160,21 N.W.2d 441, two cases, which are decided herewith.  While the facts are slightly different, the determinative questions are the same.  For the reasons stated in the opinion in those cases, the judgment in this case must be affirmed.
By the Court. — Judgment affirmed. *Page 166